UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 96-7153



UNITED STATES OF AMERICA,

                                             Plaintiff - Appellee,

          versus

TREVOR GRANT, a/k/a Roy Arrindell,

                                            Defendant - Appellant.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Norfolk. John A. MacKenzie, Senior District
Judge. (CR-92-159-N, CA-96-305)


Submitted:   October 31, 1996          Decided:     November 15, 1996


Before WILKINS, HAMILTON, and LUTTIG, Circuit Judges.

Dismissed by unpublished per curiam opinion.


Trevor Grant, Appellant Pro Se. Kevin Michael Comstock, OFFICE OF
THE UNITED STATES ATTORNEY, Norfolk, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals from the district court's order denying his

"Motion to Vacate Judgment" and his "Motion for Modification of

Sentence." We have reviewed the record and the district court's

opinion and find no reversible error. Accordingly, we deny a cer-

tificate of appealability and dismiss the appeal on the reasoning
of the district court. United States v. Grant, Nos. CR-92-159-N;
CA-96-305 (E.D. Va. July 3, 1996). We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the deci-
sional process.




                                                         DISMISSED




                                2